Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/9/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “detect…state of the software configuration…” in line 6, There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests applicant amend the above limitation as follows, “detect… the state of the software configuration…”
Claim 3, recites, “require additional approval…” in line 2, There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests applicant amend the above limitation as follows, “said require additional approval…”.
The dependent claims 2,4-12 are rejected base on being depend on the rejected base claim/s.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of patent 11,409,625.  Although the claims at issue are not identical, they are not patentably distinct from each other because the cited patent anticipates the claims of instant application (see Independent Claims Comparison Table below).

Instant Application 17/818,554
Patent 11,409,625

Claim 1:

A system comprising a processor and a memory configured to store non-transitory instructions, that when executed by the processor: 
receive a compliant state of a software configuration; analyze the compliant state to confirm compliancy; monitor a state of the software configuration; detect, based on the monitoring, a proposed change of state of the software configuration; compare the compliant state and the proposed changed state to determine whether the proposed changed state results in a non-compliant state that conflicts with the compliant state; and implement the proposed change depending on the comparison and the determination of whether the proposed changed state results in a non-compliant state that conflicts with the compliant state.

Claim 1:

A system comprising: a processor and a memory configured to store non-transitory instructions, that when executed by the processor: 
receive a compliant state of a computer software configuration; analyze the compliant state to confirm that the compliant state is compliant; monitor a state of the computer software configuration in real time; detect, based on the monitoring, a proposed change of the computer software configuration, wherein the proposed change causes a changed state, which is a change to the state of the computer software configuration; compare the compliant state and the changed state to determine whether the changed state results in a non-compliant state that conflicts with the compliant state; when the changed state conflicts with the compliant state based on the comparing, stop the proposed change and require further approval in order for the proposed change to be implemented; and when the changed state does not conflict with the compliant state based on the comparing, apply the proposed change.

 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 1, 13, 20.
	For example it failed to teach receive a compliant state of a software configuration; analyze the compliant state to confirm compliancy; monitor a state of the software configuration; detect, based on the monitoring, a proposed change of state of the software configuration; compare the compliant state and the proposed changed state to determine whether the proposed changed state results in a non-compliant state that conflicts with the compliant state; and implement the proposed change depending on the comparison and the determination of whether the proposed changed state results in a non-compliant state that conflicts with the compliant state, which clearly support by the specification on pages 10-23.  This feature in light of other features of the independent claims 1, 13, 20 enable claims’ allowable.
	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Wadhwani et al (us 2014/0137071) discloses apparatus of one embodiment evaluates standards compliance during software development. The apparatus includes an interface, a memory, and a processor. The interface is operable to receive design standards information, the design standards information including one or more design compliance rules for software development. The memory is operable to store the design standards information. The processor is communicatively coupled to the interface and the memory and is operable to determine a design status of a software change according to design information received regarding the software change; calculate one or more design compliance scores, each design compliance score indicating an extent to which the design status complies with at least one of the one or more design compliance rules; and determine whether to permit building of the change system based at least on the one or more design compliance scores.

	Wong et al (us 2014/0250427) discloses a method for producing regulatory-compliant software includes validating a software application and freezing the validated software application in a validation portal, proving-in an infrastructure on which the software application operates, and providing evidence of operational change management for a regulatory agency, which evidence comprises documentation that satisfies the agency's compliance rules. A regulatory-compliant software package is also described.

	Brando et al (us 8,443,448) discloses a method for performing a security check may include using at least one processor to periodically check a status of a flag, generate and store a baseline representation of modules stored on the device where the flag is determined to be set to a first state, and, where the flag is determined to be set to a second state, generate an active representation of modules stored on the first device, compare the active representation of modules to the baseline representation of modules, and, responsive to a determination in the comparing step of a difference between the baseline and active representations of modules, output an alert. The flag status may depend on an association of the device with one of a plurality of authorization policies, each mapped to one of the two states. Results of the comparison may be appended to an activity log of the device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUYEN M DOAN/Primary Examiner, Art Unit 2452